NOMINATING COMMITTEE CHARTER
OF
NF ENERGY SAVING CORPORATION
 
Purpose
 
The Nominating Committee (“Committee”) is appointed by the Board of Directors
(“Board”) of NF Energy Saving Corporation (the “Company”) to (1) recommend to
the Board director nominees to be presented at the annual meeting of
stockholders and nominees to fill vacancies on the Board, whether caused by
retirement, resignation, death, increase in the number of authorized directors
or otherwise and (2) identify individuals qualified to become members of the
Board.
 
Committee Membership
 
The Committee will consist of no fewer than two members, each of whom will be a
director of the Company. Each member of the Committee will meet the listing
standards of the NYSE AMEX relating to independence and all other applicable
legal requirements.  Members will be appointed and removed by the Board. A
majority of the members of the Committee will constitute a quorum.
 
Notwithstanding the preceding paragraph, if the Committee is comprised of at
least three members, one member of the Board who is not defined as
“independent,” and is not a current officer or employee or an immediate family
member of such person, may be appointed to the Committee, if the Board
determines that it is an exceptional and limited circumstance and that
membership of such person on the Committee is required by the best interests of
NFES and its shareholders, and the Board makes appropriate disclosure in the
next annual meeting proxy statement (or in the next annual report of NFES on SEC
Form 10-K or equivalent) subsequent to such determination, concerning the nature
of the relationship and the reasons for that determination. A member of the
Board appointed to the Committee pursuant to this exception may not serve for in
excess of two years.
 
Committee Authority and Responsibilities
 
1. The Committee will have the responsibility to develop and recommend criteria
for the selection of new directors to the Board including, but not limited to,
skills, experience, time availability and such other criteria as the Committee
shall determine to be relevant at the time.
 
2. The Committee will have the power to apply such criteria in connection with
the identification of individuals to be Board members, as well as to apply the
standards for independence imposed by the NYSE AMEX and all applicable federal
laws and the underlying purpose and intent thereof in connection with such
identification process.
 
 
- Page 1 -

--------------------------------------------------------------------------------

 
 
3. When vacancies occur or otherwise at the direction of the Board, the
Committee actively will seek individuals who the Committee determines meet such
criteria and standards for recommendation to the Board.
 
4. The Committee will have the authority to retain any search firm to be used to
identify director candidates and to approve the search firm’s fees and other
retention terms, at the company’s expense. The Committee also will have the
authority to obtain advice and assistance from internal or external legal or
other advisors, without consulting or obtaining the prior approval of any
officer of the Company.
 
5. The Committee will evaluate candidates for nomination to the Board, including
those recommended by shareholders. In that connection, the Committee will adopt
procedures for the submission of recommendations by shareholders as it deems
appropriate.
 
6. The Committee will recommend to the Board, on an annual basis, nominees for
election as directors for the next annual meeting of shareholders.
 
7. The Committee may form and delegate authority to subcommittees or members
when appropriate.
 
8. The Committee will review and reassess the adequacy of this Charter annually
and recommend any proposed changes to the Board for approval. The Committee will
annually review its own performance.
 
 
 
 
 
 
 
 
- Page 2 -

--------------------------------------------------------------------------------

 